Title: To George Washington from Gouverneur Morris, 26 August 1790
From: Morris, Gouverneur
To: Washington, George

 

Dear Sir,
London 26 August 1790

I have this Instant received yours of the seventh of July, which acknowleges the Receipt of mine of the seventh and thirteenth of April, and first and second of May. Concluding from hence that mine of the twenty second and twenty fourth of January had not reached you, I shall enclose herein Copies of them. I delivered the Originals, with some others, to the Wife of Mr LeCouteulx de Caumont having waited a long time and till late in the Evening to see him. He was to have left Paris, as he had told me, the next Day but staid I beleive one or two Days longer. My other Letters by him were received by those in America to whom they were directed but Heaven knows what he did with those directed to you. There was among them a pretty large Package containing the Seeds of various Shrubs Plants and Trees from the South of france which I had obtained from the King’s Gardens hoping they might have contributed some little Ornament to Mount Vernon—I have not the slightest Suspicion that Mr LeCouteulx has been guilty of any Thing but Negligence upon this Occasion, for I beleive him to be a very honest tho a very careless fellow. The Miscarriage of these Letters vexes me much: and especially because (beleiving the Occasion to be perfectly safe) I had written with great freedom as you will perceive by the Copies of my Letters. As it will take some Time to prepare them I hasten to close this with the assurances of my sincere Respect and Affection

Gouvr Morris

